UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-26309 INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD. (Exact name of registrant as specified in its charter) Nevada 98-0200471 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4235 Commerce Street Little River, South Carolina (Address of principal executive offices) (Zip Code) (843) 390-2500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of May 10, 2013, there were 170,570,881 shares of the registrant’s common stock, par value $0.001 per share, outstanding. INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD. INDEX TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets (Unaudited) as of March 31, 2013 and December 31, 2012 2 Consolidated Statements of Operations (Unaudited) for the Three Months Ended March 31, 2013 and 2012 3 Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2013 and 2012 4 Notes to the Unaudited Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 Index of Exhibits E-1 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information included in this quarterly report on Form 10-Q and other filings of the registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act and Section 21E of the Exchange Act.All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may”, “could”, “estimate”, “intend”, “continue”, “believe”, “expect” or “anticipate” or other similar words.These forward-looking statements present our estimates and assumptions only as of the date of this quarterly report on Form 10-Q.Except as may be required under applicable securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement.You should, however, consult further disclosures we make in future filings of our annual reports on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K.Additionally, the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 most likely do not apply to our forward-looking statements because we are considered a penny stock issuer. PART I – FINANCIAL INFORMATION Item 1. Financial Statements The consolidated balance sheet as of March 31, 2013 and the related consolidated statements of operations and consolidated statements of cash flows for the three months ended March 31, 2013 and 2012 for Integrated Environmental Technologies, Ltd. and its wholly-owned subsidiary I.E.T., Inc. (collectively referred to herein as “IET” or the “Company”) included in Item 1, have been prepared by us, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the SEC. The consolidated financial statements include our wholly-owned subsidiary and all significant inter-company transactions and balances have been eliminated.In the opinion of management, the accompanying consolidated financial statements include all adjustments, which are of a normal and recurring nature, necessary to present fairly our financial position and results of operations.Certain reclassifications have been made to prior periods to conform to current presentations. It is suggested that the following consolidated financial statements be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2012.The Company does not believe there are any recently issued, but not yet effective, accounting standards that would have a significant impact on the Company’s financial position or results of operations as of and for the three months ended March 31, 2013. The results of operations for the three months ended March 31, 2013 and 2012 are not necessarily indicative of the results of the entire fiscal year or for any other period. 1 Integrated Environmental Technologies, Ltd. Consolidated Balance Sheets (Unaudited) March 31, December 31, Assets Current assets: Cash $ $ Accounts receivable Prepaid expenses Inventory Note receivable Total current assets Property and equipment, net Total assets $ $ Liabilitiesand Stockholders’ Deficiency Current liabilities: Accounts payable $ $ Accrued expenses Customer deposits Convertible debentures Total current liabilities Convertible debentures Total liabilities Commitments and contingencies Stockholders’ deficiency: Common stock, $.001 par value; 400,000,000 shares authorized; 163,154,214 and 150,368,500 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Integrated Environmental Technologies, Ltd. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Revenues: Sales $ $ Leasing and licensing fees Cost of sales Gross profit Operating expenses: General and administrative Sales and marketing Research and development Loss from operations ) ) Other income (expense): Interest income 37 Interest expense ) ) Total other income (expense) ) ) Net loss $ ) $ ) Net loss per share, basic and diluted $ $ Weighted average shares outstanding, basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 3 Integrated Environmental Technologies, Ltd. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation expense Changes in operating assets and liabilities: Accounts receivable ) Lease receivable Note receivable Inventory ) Prepaid expenses ) Accounts payable ) ) Accrued expenses ) Customer deposits ) Net cash used in operating activities ) ) Cash flows from investing activity: Purchase of equipment ) Cash flows from financing activity: Proceeds from sale of common stock, net of offering costs (Decrease) increase in cash ) Cash- beginning of period Cash- end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Non-cash operating activity: Issuance of 1,485,714 and 360,000 shares of common stock, respectively, as payment of director fees $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Integrated Environmental Technologies, Ltd. Notes to Consolidated Financial Statements 1.Basis of Presentation The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.The Company has incurred significant recurring operating losses and negative cash flows from operations.The Company had a working capital deficiency of $157,397 and an accumulated deficit of $18,058,012 as of March 31, 2013.The Company also has no lending relationships with commercial banks and is dependent on the completion of financings involving the private placement of its securities in order to continue operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company does not anticipate establishing any lending relationships with commercial banks in the foreseeable future due to its limited operations and assets.The Company continues to execute its strategy of selling anolyte and catholyte solutions and leasing its EcaFlo™ equipment to fund its operations and is focused on obtaining additional capital through the private placement of its securities.The Company is continuing to pursue potential equity and/or debt investors and, from time to time, has engaged placement agents to assist it in this initiative.While the Company is pursuing the opportunities and actions described above, there can be no assurance that it will be successful in its efforts.If the Company is unable to secure additional capital, it will explore other strategic alternatives, including, but not limited to, the sale of the Company.Any additional equity financing may result in substantial dilution to the Company’s stockholders. 2.Inventory As of March 31, 2013 and December 31, 2012, inventory consisted of parts and materials totaling $67,000 and $82,566, respectively. During March 2013 and December 2012, the Company reclassified $17,487 and $138,336, respectively, of EcaFlo™ equipment from finished goods inventory to property and equipment.The Company no longer intends to sell the EcaFlo™ equipment but rather will either utilize the EcaFlo™ equipment to manufacture anolyte and catholyte solutions to be sold by the Company or lease the EcaFlo™ equipment to third parties. 3.Note Receivable The Company has a note receivable with a customer relating to the sale of certain EcaFlo™ equipment.The note payments are $1,250 per month over a 34-month term which commenced on January 15, 2011.The Company imputed interest on this note receivable at a rate of 3% per annum. 5 During March 2013, the Company and the customer agreed to apply $2,094 of accounts payable due by the Company to the customer against the note receivable balance due from the customer to the Company.The accounts payable amount due by the Company to the customer related to the purchase of certain parts and materials by the Company from the customer.During the three months ended March 31, 2013 and 2012, the Company recognized $37 and $180, respectively, of interest income related to this note receivable.As of March 31, 2013 and December 31, 2012, the current portion of the note receivable was $5,705 and $7,762, respectively. 4.Property and Equipment As of March 31, 2013 and December 31, 2012, property and equipment, on a net basis, consisted of the following: March 31, December 31, 2012 Leasehold improvements $ $ Equipment Less:Accumulated depreciation ) ) $ $ 5.Accrued Expenses As of March 31, 2013 and December 31, 2012, accrued expenses consisted of the following: March 31, December 31, 2012 Accrued compensation $ $ Accrued interest Accrued auditing fees Accrued other expenses $ $ 6.Customer Deposits On March 29, 2011, the Company agreed to issue a credit to purchase equipment to a consultant in the amount of $36,109.This credit was issued as payment to the consultant for consulting services previously rendered to the Company.The Company has recorded this amount as a customer deposit. 7.Convertible Debentures April 2007 Convertible Debenture On April 26, 2007, in a private placement, the Company issued a convertible debenture to an individual accredited investor in the principal amount of $25,000.This convertible debenture matured on January 2, 2009 and remains unpaid.The convertible debenture accrues interest at a rate of 12% per annum and is convertible at any time into shares of the Company’s common stock at the option of the holder at a conversion price of $0.40 per share.An aggregate of 62,500 shares of the Company’s common stock can be issued pursuant to this convertible debenture at the current conversion price of $0.40 per share. 6 During the three months ended March 31, 2013 and 2012, the Company recorded a total of $740 and $748, respectively, of interest expense related to this convertible debenture.As of March 31, 2013, the outstanding principal on this convertible debenture was $25,000 and the accrued and unpaid interest was $8,189, which amount is included as a component of accrued expenses. Zanett Convertible Debentures On August 21, 2012, the Company issued to Zanett Opportunity Fund, Ltd. (“Zanett”) an 8% convertible debenture in the amount of $476,125 (the “Zanett August 2012 Debenture”).In connection with this private placement, the Company refinanced an 8% convertible debenture, in the principal amount of $376,125, issued to Zanett on July 7, 2011 (the “Zanett July 2011 Debenture”) and refinanced an 8% convertible secured promissory note, in the principal amount of $100,000, issued to Zanett on September 23, 2011 (the “Zanett September 2011 Note”).As a result of the issuance of the Zanett August 2012 Debenture, the Zanett July 2011 Debenture and the Zanett September 2011 Note were cancelled. The Zanett August 2012 Debenture has a three-year term maturing on August 21, 2015 and bears interest at a rate of 8% per annum.Interest is payable in annual installments in cash or, at the option of the Company, in shares of the Company’s common stock.If the Company elects to pay the interest in shares of its common stock, the number of shares issued as payment will be equal to the quotient of the unpaid interest divided by the market price of the Company’s common stock, as defined in the Zanett August 2012 Debenture. The entire principal amount of the Zanett August 2012 Debenture is convertible at any time into shares of the Company’s common stock at the option of the holder at a conversion price of $0.10 per share.In addition, at the option of the Company, the entire principal amount of the Zanett August 2012 Debenture is convertible into shares of the Company’s common stock at $0.10 per share upon the occurrence of the merger or acquisition of the Company or if the average closing price of the Company’s common stock for any period of ten consecutive trading days is greater than or equal to $0.15 per share.The quoted market price of the Company’s common stock on August 21, 2012 was $0.05 per share.An aggregate of 4,761,250 shares of the Company’s common stock can be issued pursuant to the Zanett August 2012 Debenture at the current conversion price of $0.10 per share. For the three months ended March 31, 2013, the Company recorded $9,523 of interest expense related to the Zanett August 2012 Debenture.As of March 31, 2013, the outstanding principal on the Zanett August 2012 Debenture was $476,125 and the accrued and unpaid interest was $23,403, which is included as a component of accrued expenses. 7 8.Stockholders’ Deficiency Common Stock On February 12, 2013, the Company sold to E. Wayne Kinsey III, a member of the Company’s board of directors, 4,166,667 shares of the Company’s common stock for an aggregate purchase price of $125,000, or $0.03 per share.In addition, the Company sold 3,333,333 shares of its common stock to an institutional investor for an aggregate purchase price of $100,000, or $0.03 per share, and incurred offering costs of $7,000 in connection with this sale of common stock.The quoted market price of the Company’s common stock on the date of closing these transactions was $0.04 per share. On February 28, 2013, the Company issued 250,000 shares of its common stock in connection with a consulting agreement with an unaffiliated third party for investor relations services.The total expense associated with the issuance of these shares was $9,125, representing the fair market value of the shares of common stock on the date of issuance ($0.0365 per share). On March 1, 2013, the Company sold 2,500,000 shares of its common stock to an institutional investor for an aggregate purchase price of $75,000, or $0.03 per share.The quoted market price of the Company’s common stock on the date of closing this transaction was $0.04 per share.The Company incurred offering costs of $5,250 in connection with this sale of common stock. On March 22, 2013, the Company sold 800,000 shares of its common stock to an individual investor for an aggregate purchase price of $24,000, or $0.03 per share.The quoted market price of the Company’s common stock on the date of closing this transaction was $0.04 per share. On March 31, 2013, the Company issued 250,000 shares of its common stock in connection with a consulting agreement with an unaffiliated third party for investor relations services.The total expense associated with the issuance of these shares was $10,050, representing the fair market value of the shares of common stock on the date of issuance ($0.042 per share). Stock Options The Company currently has two stock option/stock compensation plans in place:the 2010 Stock Incentive Plan and the 2012 Equity Incentive Plan (collectively, the “Equity Incentive Plans”). The 2010 Stock Incentive Plan was approved by the stockholders in September 2010.The Company had reserved for issuance an aggregate of 10,000,000 shares of common stock under the 2010 Stock Incentive Plan.As of March 31, 2013, stock options to purchase 5,813,587 shares of the Company’s common stock were outstanding under the 2010 Stock Incentive Plan and 90,500 shares of the Company’s common stock had been issued under the 2010 Stock Incentive Plan.As a result of the adoption of the Company’s 2012 Equity Incentive Plan, no further awards are permitted under the 2010 Stock Incentive Plan. 8 The 2012 Equity Incentive Plan was approved by the stockholders in May 2012.The Company has reserved for issuance an aggregate of 14,000,000 shares of common stock under the 2012 Stock Incentive Plan.The 2012 Equity Incentive Plan is designed to encourage and enable employees and directors of the Company to acquire or increase their holdings of common stock and other proprietary interests in the Company.It is intended to promote these individuals’ interests in the Company, thereby enhancing the efficiency, soundness, profitability, growth and stockholder value of the Company.The 2012 Equity Incentive Plan provides for grants and/or awards in the form of incentive and non-qualified stock option grants, stock appreciation rights, restricted stock awards, performance share awards, phantom stock awards and dividend equivalent awards.As of March 31, 2013, no grants or awards had been made under the 2012 Equity Incentive Plan. Common stock grants and stock option awards under the Equity Incentive Plans were issued or granted at prices as determined by the Company’s compensation committee, but such prices were not less than the fair market value of the Company's common stock on the date of grant or issuance.Stock options granted and outstanding to date consist of both incentive stock options and non-qualified stock options. A summary of stock option transactions under the Equity Incentive Plans during the three months ended March 31, 2013 is set forth below: Stock Option Shares Weighted Average Exercise Price Per Common Share Aggregate Intrinsic Value Outstanding at December 31, 2012 $ $ Granted during the period Exercised during the period Terminated during the period Outstanding at March 31, 2013 $ $ Available for purchase at March 31, 2013 $ $ Available for purchase at December 31, 2012 $ $ 9 Information with respect to outstanding stock options and stock options exercisable as of March 31, 2013 is as follows: Stock Options Outstanding Stock Options Exercisable Exercise Price Number of Shares Available Under Outstanding Stock Options Weighted Average Exercise Price Per Common Share Weighted Average Remaining Contractual Life (Years) Number of Shares Available for Purchase Under Outstanding Stock Options Weighted Average Exercise Price Per Common Share Weighted Average Remaining Contractual Life (Years) $ A summary of the non-vested shares subject to stock options granted under the Equity Incentive Plans as of March 31, 2013 is as follows: Stock Option Shares Weighted Average Grant Date Fair Value Per Share Non-vested at December 31, 2012 $ Granted during the period Vested during the period Terminated during the period Non-vested at March 31, 2013 $ As of March 31, 2013, there was $69,073 of total unrecognized compensation cost related to non-vested share based compensation arrangements granted under the Equity Incentive Plans.That cost is expected to be recognized over a weighted average period of eighteen months. Warrants to Purchase Common Stock On February 4, 2013, the Company issued a warrant to purchase 250,000 shares of the Company’s common stock in connection with a consulting agreement with an unaffiliated third party for investor relations services.The warrant is exercisable at $0.035 per share and has a term of three years.The warrant vested upon issuance.The fair value of the warrant on the date of issuance as calculated using the Black-Scholes model was $4,072, using the following weighted average assumptions:exercise price of $0.035 per share; common stock price of $0.035 per share; volatility of 123%; term of three years; dividend yield of 0%; interest rate of 0.38%; and risk of forfeiture of 35%. 10 On March 4, 2013, the Company issued a warrant to purchase 250,000 shares of the Company’s common stock in connection with a consulting agreement with an unaffiliated third party for investor relations services.The warrant is exercisable at $0.04 per share and has a term of three years.The warrant vested upon issuance.The fair value of the warrant on the date of issuance as calculated using the Black-Scholes model was $4,644, using the following weighted average assumptions:exercise price of $0.04 per share; common stock price of $0.04 per share; volatility of 123%; term of three years; dividend yield of 0%; interest rate of 0.35%; and risk of forfeiture of 35%. A summary of warrant transactions during the three months ended March 31, 2013 is as follows: Warrant Shares Weighted Average Exercise Price Per Common Share Aggregate Intrinsic Value Outstanding at December 31, 2012 $ $ Issued during the period $ Exercised during the period Terminated during the period ) $ Outstanding at March 31, 2013 $ $ Available for purchase at March 31, 2013 $ $ Available for purchase at December 31, 2012 $ $ Warrants issued by the Company contain exercise prices that were determined by the Company’s board of directors.Such exercise prices were not less than the quoted market price of the Company's common stock on the date of issuance.Warrants currently issued either vested immediately or over a period of up to three years and have a maximum term of ten years from the date of issuance. Information with respect to outstanding warrants and warrants exercisable at March 31, 2013 is as follows: Warrants Outstanding Warrants Exercisable Range of Exercise Prices Number of Shares Available Under Outstanding Warrants Weighted Average Remaining Contractual Life (Years) Weighted Average Exercise Price Per Common Share Number of Shares Available for Purchase Under Outstanding Warrants Weighted Average Exercise Price Per Common Share Weighted Average Remaining Contractual Life (Years) $
